Citation Nr: 0634964	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-16 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

Entitlement to a rating in excess of 20 percent for a low 
back strain prior to November 24, 2004 and to a rating in 
excess of 40 percent thereafter.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to August 
1994.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the veteran's claim for a rating in excess of 20 
percent for his service-connected low back strain.  An RO 
decision in December 2004 increased the schedular rating 
assigned for the veteran's low back strain from 20 percent to 
40 percent, effective from November 24, 2004, the date of a 
VA medical examination.  

As a higher rating is possible for both periods of time at 
issue under the applicable scheduler criteria, and the 
veteran has not withdrawn his claim, the issue of entitlement 
to a rating in excess of 20 percent for a low back strain 
prior to November 24, 2004 and to a rating in excess of 40 
percent thereafter remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran-appellant if further action is required on his 
part.  


REMAND

Service connection was established for a low back strain by a 
rating decision in November 1994, at which time a zero 
percent rating was assigned.  With respect to the veteran's 
claim for a rating in excess of 20 percent filed in 2000, he 
submitted medical evidence indicating the presence of a low 
back strain, as well as various other disorders, including 
but not limited to fibromyalgia, a myofascial pain syndrome, 
lumbar facet arthropathy, a left hip disorder, and 
intervertebral disc disease with associated radiculopathy.  
During the course of the instant appeal, service connection 
was denied for fibromyalgia and a myofascial pain syndrome by 
RO action in March 2003, and for a left hip disorder by the 
RO's determination of November 2005.  

The evidence noted above also includes a report of a computed 
tomographic (CT) scan of the lumbar spine performed in June 
2000, which shows a diagnostic impression of degenerative 
disc disease with mild bulging of the disc at L5-S1.  Private 
treatment records identify May 2000 assessments involving 
discogenic low back pain with involvement of the discs at L3-
4, L4-5, and L5-S1 with facet arthropathy and radiculopathy.  
The Board finds that this evidence reasonably raises a claim 
for secondary service connection for degenerative disc 
disease of the lumbar spine with facet arthropathy and 
radiculopathy, which is inextricably intertwined with the 
veteran's claim for increased rating for his service-
connected low back strain.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final decision on one issue cannot be rendered until a 
decision on the other issue has been rendered).  

With respect to the raised, intertwined claim for additional 
low back disability (other than a low back strain), the Board 
notes that disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a) (2006).  Effective 
October 10, 2006, 38 C.F.R. § 3.310 was amended to implement 
the holding in Allen v. Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis of the aggravation 
of a nonservice-connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  The amendment 
essentially codifies Allen with language that requires that a 
baseline level of severity of the nonservice-connected 
disease or injury must be established by medical evidence 
created before the onset of aggravation.  The veteran must be 
provided notice of the amendment.  38 C.F.R. §§ 19.9, 20.1304 
(2006). 

It is also the Board's judgment that the veteran should be 
provided a more current and thorough examination for the 
purposes of determining whether his degenerative disc disease 
of the lumbar spine with facet arthropathy and radiculopathy 
was caused or aggravated by his service-connected low back 
strain and the current severity of the latter disability.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2006).



Accordingly, the case is REMANDED for the following:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the veteran 
must provided notice of what additional 
information and evidence are needed to 
substantiate his claim for service 
connection for degenerative disc disease 
of the lumbar spine with facet 
arthropathy and radiculopathy secondary 
to a service-connected low back strain.  
The veteran must be notified of what 
portion of that evidence VA will secure, 
and what portion he himself must submit 
and advised to submit all pertinent 
evidence not already on file that is held 
in his possession.  The veteran must also 
be advised that, if requested, VA will 
assist him in obtaining updated records 
of treatment from private medical 
professionals, or other evidence, 
provided that he provides sufficient, 
identifying information and written 
authorization.

The AMC/RO should also ensure compliance 
with the applicable provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), for the claim 
for a rating in excess of 20 percent for 
low back strain prior to November 24, 
2004, and in excess of 40 percent 
thereafter.  

Notice of the five elements of a service 
connection claim set forth in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), must also be furnished.  

Depending on the response received from 
the veteran, any and all assistance due 
him must then be afforded.  

2.  All records of VA medical treatment 
not already on file which pertain to the 
veteran's claimed degenerative disc 
disease of the lumbar spine and his 
service-connected low back strain must be 
obtained for inclusion in his claims 
folder. 

3.  The AMC/RO must also notify the 
veteran and his representative of the 
amendment to 38 C.F.R. § 3.310, effective 
October 10, 2006, for the purpose of 
implementing the holding in Allen v. 
Brown, 7 Vet. App. 439 (1995) for 
secondary service connection on the basis 
of the aggravation of a nonservice-
connected disorder by service-connected 
disability.  See 71 Fed. Reg. 52744 
(2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of 
severity of the nonservice-connected 
disease or injury must be established by 
medical evidence created before the onset 
of aggravation.

4.  Thereafter, the veteran must be 
afforded a VA orthopedic examination for 
the purposes of ascertaining the etiology 
of his degenerative disc disease of the 
lumbar spine with facet arthropathy and 
radiculopathy, as well as the current 
severity of his service-connected low 
back strain.  The claims folder must be 
made available to and reviewed by the 
examiner.  The examination must include a 
detailed review of the veteran's history 
and current complaints, as well as a 
comprehensive clinical evaluation and any 
and all indicated diagnostic testing 
deemed necessary by the examiner.  
Specific findings as to pain and 
functional loss, and any resultant 
diminution in range of motion, due to 
service-connected disablement of the low 
back are required.  All pertinent 
diagnoses pertaining to the veteran's 
lower spine must be set forth.  

The examiner is also asked to provide an 
opinion as to the following:  

Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
degenerative disc disease of 
the lumbar spine with facet 
arthropathy and radiculopathy 
was caused or aggravated by his 
service-connected low back 
strain?  

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.  

Additionally, the Board advises that 
"aggravation" is defined for legal 
purposes as a chronic worsening of the 
underlying condition, as opposed to a 
temporary flare-up of symptoms.  

If the veteran's degenerative disc 
disease of the lumbar spine with facet 
arthropathy and radiculopathy was 
aggravated by his service-connected low 
back strain, to the extent that is 
possible, the examiner is requested to 
provide an opinion as to approximate 
baseline level of severity of the 
nonservice-connected disease or injury 
before the onset of aggravation.

The examiner is also requested to provide 
a rationale for any opinion expressed. If 
a conclusion cannot be reached without 
resort to speculation, he or she should 
so indicate in the examination report.  

5.  The raised, intertwined claim for 
service connection for degenerative disc 
disease of the lumbar spine with facet 
arthropathy and radiculopathy secondary 
to a service-connected low back strain 
must be initially adjudicated on the 
basis of all pertinent evidence and 
dispositive legal authority, inclusive of 
the recent changes to 38 C.F.R. 
§ 3.310(a).  See 71 Fed. Reg. 52744 
(2006).  If the claim is denied, notice 
of the action taken must be furnished to 
the veteran, in addition to notice of his 
appellate rights.  The veteran is hereby 
advised that if he wishes to obtain Board 
review this matter, the timely filing of 
a notice of disagreement is required, 
following which he will be provided a 
statement of the case by the RO or AMC, 
and he must then timely file a 
substantive appeal in order to perfect 
his appeal.  

6.  Thereafter, and only after the 
veteran has been afforded an opportunity 
to appeal any adverse action regarding 
the claim for secondary service 
connection for degenerative disc disease 
of the lumbar spine with facet 
arthropathy and radiculopathy, the 
veteran's claim for a rating in excess of 
20 percent for a low back strain (and 
degenerative disc disease of the lumbar 
spine with facet arthropathy and 
radiculopathy if service connection is 
granted for the latter disability), from 
November 24, 2004, and for a rating in 
excess of 40 percent thereafter, must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  

If any benefit sought on appeal remains denied, the veteran 
and his representative must be provided with a supplemental 
statement of the case, which must contain notice of all 
relevant actions taken on the claims for benefits, to include 
a summary of the evidence and applicable law and regulations 
considered pertinent to the issues currently on appeal.  An 
appropriate period of time should then be allowed for a 
response, before the record is returned to the Board for 
further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The purpose of this remand is to obtain additional 
evidentiary development and to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.  



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




